        Case 3:20-cv-02453-RS Document 18 Filed 06/22/20 Page 1 of 3



 1    TIFFANY CHEUNG (BAR NO. 211497)
      TCheung@mofo.com
 2    MORRISON & FOERSTER LLP
      425 Market Street
 3    San Francisco, CA 94105-2482
      Telephone: 415.268.7000
 4    Facsimile: 415.268.7522

 5    Attorney for Defendant
      UBER TECHNOLOGIES, INC.
 6

 7    RONALD A. MARRON (BAR NO. 175650)
      ron@consumeradvocates.com
 8    ALEXIS M. WOOD (BAR NO. 270200)
      alexis@consumeradvocates.com
 9    KAS L. GALLUCCI (BAR NO. 288709)
      kas@consumeradvocates.com
10    LAW OFFICES OF RONALD A. MARRON
      651 Arroyo Drive
11    San Diego, CA 92103
      Telephone: 619.696.9006
12    Facsimile: 619.564.6665
13
      Attorneys for Plaintiff
14    VICTORIA CAFFEY

15                                    UNITED STATES DISTRICT COURT

16                                 NORTHERN DISTRICT OF CALIFORNIA

17                                           SAN FRANCISCO DIVISION

18
      VICTORIA CAFFEY, on behalf of herself, and         Case No. 3:20-cv-02453-RS
19    all others similar situated,
                                                         STIPULATION AND ORDER
20                              Plaintiff,               EXTENDING TIME TO RESPOND
                                                         TO COMPLAINT AND CONTINUING
21           v.                                          CASE MANAGEMENT
                                                         CONFERENCE AS MODIFIED BY THE
22    UBER TECHNOLOGIES, INC. dba UBER                   (L.R. 6-2)  COURT
      EATS,
23                                                       Complaint Filed: April 10, 2020
                                Defendant.
24
25

26

27

28

     STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT AND CONTINUING CASE
     MANAGEMENT CONFERENCE
     CASE NO. 3-20-CV-02453-RS
         Case 3:20-cv-02453-RS Document 18 Filed 06/22/20 Page 2 of 3



 1                                             STIPULATION
 2           Pursuant to Northern District of California Local Rules 6-2 and 7-12, Plaintiff Victoria

 3    Caffey (“Plaintiff”) and Defendant Uber Technologies, Inc. (“Uber”), by and through their

 4    undersigned counsel, stipulate as follows:

 5           WHEREAS, Plaintiff filed the Complaint in this action on April 10, 2020, and served

 6    Uber with the Complaint on or about April 16, 2020;

 7           WHEREAS, pursuant to previous stipulation, Defendant’s deadline to respond to the

 8    Complaint is June 19, 2020;

 9           WHEREAS, the parties have initiated and are continuing to engage in good-faith

10    discussions regarding an early resolution of this matter (see ECF No. 16);

11           WHEREAS, the parties have agreed that the deadline for Defendant to respond to the

12    Complaint shall be extended up to and including July 6, 2020,

13           WHEREAS, a Case Management Conference is currently scheduled as in person for July

14    23, 2020 at 10:00 am; and

15           WHEREAS, the parties have agreed to stipulate to a request that the Case Management

16    Conference be continued to August 6, 2020 to allow for additional time for the parties to discuss

17    an early resolution in this case and additionally the parties have agreed to proceed with the Case

18    Management Confernece telephonically at 11:00 am per Dkt. No. 9;

19           NOW THEREFORE, IT IS AGREED AND STIPULATED, SUBJECT TO THE

20    APPROVAL OF THE COURT that:

21                1. Defendant’s deadline to answer or otherwise respond to Plaintiff’s Complaint is

22                   extended up to and including July 6, 2020;

23                2. The Case Management Conference will be continued for 14 days, to August 6,

24                   2020 and will be conducted telephonically at 10:00 am; and

25                3. The parties shall file a Joint Case Management Statement on or before July 30,

26                   2020.

27

28 STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT AND CONTINUING CASE
     MANAGEMENT CONFERENCE
      CASE NO. 3-20-CV-02453-RS
         Case 3:20-cv-02453-RS Document 18 Filed 06/22/20 Page 3 of 3



 1     Dated: June 19, 2020                       TIFFANY CHEUNG
                                                  MORRISON & FOERSTER LLP
 2

 3
                                                  By:     /s/ Tiffany Cheung
 4                                                       TIFFANY CHEUNG
 5                                                       Attorney for Defendant
                                                         UBER TECHNOLOGIES, INC.
 6

 7     Dated: June 19, 2020                       RONALD A. MARRON
                                                  ALEXIS M. WOOD
 8                                                KAS L. GALLUCCI
                                                  LAW OFFICES OF RONALD A. MARRON
 9

10
                                                  By:       /s/ Alexis M. Wood
11                                                       Alexis M. Wood
12                                                       Attorneys for Plaintiff
                                                         VICTORIA CAFFEY
13

14

15

16                                        ORDER
17

18           PURSUANT TO STIPULATION, IT IS SO ORDERED.
19

20                       22 2020
             Dated: June ____,
21
                                                                __________________________
22                                                               The Honorable Richard Seeborg
                                                                     United States District Judge
23

24
25

26

27

28 STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT AND CONTINUING CASE
     MANAGEMENT CONFERENCE
      CASE NO. 3-20-CV-02453-RS
